Judge Underwood
delivered the opinion of the Court.
It was irregular to permit an amendatory answer to be filed in the progress of the trial, and then to proceed with it without giving the complainant an opportunity to contest the matter of the answer; and had it been shown in this case, that the complainant had been prejudiced by it, we should have reversed the decree. But without the amendatory answer the court should have decreed for the defendants, upon the state of the pleadings and proof.
Decree affirmed with costs.